Fourth Court of Appeals
                                      San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-20-00053-CR

                             IN RE Deagobeto OSEGUERA-GARCIA

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Beth Watkins, Justice

Delivered and Filed: February 5, 2020

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On June 4, 2019, the trial court signed an “Order Designating Issues,” pursuant to Texas

Code of Criminal Procedure article 11.07, section 3(d). See TEX. CODE CRIM. PROC. art. 11.07,

§ 3(d) (“If the convicting court decides that there are controverted, previously unresolved facts

which are material to the legality of the applicant’s confinement, it shall enter an order within 20

days of the expiration of the time allowed for the state to reply, designating the issues of fact to be

resolved.”). Also on June 4, 2019, the trial court ordered attorneys Larry Bloomquist and

Raymond Deleon to file affidavits on or before June 28, 2019, addressing the issues of fact to be

resolved. See id. (“To resolve those issues the court may order affidavits . . . .”). Mr. Bloomquist

and Mr. Deleon were also ordered to provide copies of their affidavit to relator and the Bexar



1
  This proceeding arises out of Cause No. 2011-CR-1453-W1, styled Ex Parte Deagobeto Oseguera-Garcia, pending
in the 226th Judicial District Court, Bexar County, Texas, the Honorable Velia J. Meza presiding.
                                                                                       04-20-00053-CR


County Conviction Integrity Unit. On January 27, 2020, relator filed his petition for writ of

mandamus asking this court to direct the trial court to order the attorneys to file their affidavits.

After relator filed his petition, this court contacted the Bexar County Conviction Integrity Unit to

ascertain whether it had received copies of the affidavits. We were informed no affidavits had

been filed.

       Although it appears Mr. Bloomquist and Mr. Deleon may be in violation of a trial court

order, we do not have jurisdiction to consider relator’s complaint. The substance of the relief

sought by relator in his petition is habeas corpus relief following a final felony conviction. Article

11.07 provides the exclusive means to challenge a final felony conviction. Bd. of Pardons &

Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App.

1995) (orig. proceeding) (per curiam). Jurisdiction to grant post-conviction habeas corpus relief

on a final felony conviction rests exclusively with the Texas Court of Criminal Appeals. Keene,
910 S.W.2d at 483; TEX. CODE CRIM. PROC. art. 11.07, § 3(a). Because the relief sought in relator’s

petition relates to post-conviction relief from an otherwise final felony conviction, we are without

jurisdiction to consider his petition for writ of mandamus. Therefore, we must dismiss relator’s

petition for writ of mandamus for lack of jurisdiction.

                                                   PER CURIAM

Do not publish




                                                 -2-